     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1132 Page 1 of 18



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     ALLEN HAMMLER,                                  Case No.: 3:18-cv-0326-AJB-WVG
       CDCR #F-73072,
12
                                          Plaintiff,   ORDER GRANTING DEFENDANT'S
13                                                     MOTION TO DISMISS PURSUANT
       vs.                                             TO Fed. R. Civ. P. 12(b)(6)
14
       J. ALVAREZ; J. DEIS;
15                                                     [ECF No. 70]
       BARRIENTOS; HOUGH,
16                                     Defendants.
17
18
19
20           Plaintiff, Allen Hammler, currently incarcerated at California State Prison located
21    in Corcoran, California, and proceeding pro se, filed this civil rights action (“Compl.”)
22    pursuant to 42 U.S.C. § 1983, on February 9, 2018 (ECF No. 1).
23    I.     Procedural History
24           Plaintiff initially filed this action pursuant to 42 U.S.C. § 1983 on February 9,
25    2018. (See ECF No. 1.) Plaintiff later filed a Motion to Proceed In Forma Pauperis
26    (“IFP”) on February 26, 2018. (See ECF No. 3.) On April 25, 2018, the Court
27    GRANTED Plaintiff’s Motion to Proceed IFP and directed the United States Marshals
28    Service to serve Plaintiff’s Complaint. (See ECF No. 5.)

                                                                                3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1133 Page 2 of 18



1              On May 14, 2018, Plaintiff filed a “Motion to Withdraw Count Three and for
2     Ruling on Count Two,” followed by a “Motion for Ruling on Count 2.” (ECF Nos. 8,
3     10.) Count three of Plaintiff’s Complaint relates to his claims that Defendants violated
4     his Fourteenth Amendment right to due process through use of libel and slander. (See
5     Compl., ECF No. 1 at 15.)
6              On July 9, 2018, the Court GRANTED Plaintiff’s granted Plaintiff’s motion to
7     withdraw count three of Plaintiff’s Complaint. (See ECF No. 15 at 3.) However, the
8     Court DENIED Plaintiff’s motion for an “advisory opinion” relating to count two of his
9     Complaint. (See id.) The Court then construed Plaintiff’s Complaint as his First
10    Amended Complaint (“FAC”). (See id.)
11             On September 9, 2018, Defendants filed a “Motion to Dismiss to First Amended
12    Complaint” pursuant to Fed.R.Civ.P. 12(b)(6). (ECF No. 19.) In addition, Defendants
13    filed a “Motion for Order to Declare Plaintiff Vexatious, Requiring Posting of Security,
14    and Issuance of Pre-Filing Order.” (ECF No. 20.)
15             On July 24, 2019, the Court adopted Magistrate Judge Gallo’s Report and
16    Recommendation to DISMISS Plaintiff’s Eighth Amendment excessive force claims with
17    prejudice and without leave to amend, to GRANT qualified immunity to Defendants
18    Alvarez and Deis as to Plaintiff’s Eighth Amendment claims, and to GRANT dismissal of
19    Plaintiff’s First Amendment retaliation claims with leave to amend. (See ECF No. 61 at
20    9-10.)
21             On August 13, 2019, the Court adopted Judge Gallo’s Report and
22    Recommendation to DENY Defendants’ Motion requiring posting of security, GRANT
23    Defendants’ request for judicial notice and GRANT Defendants’ Motion to impose pre-
24    filing restrictions on Plaintiff as a vexatious litigant. (See ECF No. 53 at 7.)
25             On August 5, 2019, Plaintiff filed his Second Amended Complaint (“SAC”). (See
26    ECF No. 62.) Plaintiff also filed a Notice of Appeal to the Ninth Circuit Court of
27    Appeals that was later dismissed for lack of jurisdiction. (See ECF Nos. 66, 81-82.)
28

                                                                                 3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1134 Page 3 of 18



1           On October 4, 2019, Defendants Alvarez, Barrientos, Deis, and Hough filed a
2     Motion to Dismiss Plaintiff’s SAC for failing to state a claim pursuant to Fed. R. Civ. P.
3     12(b)(6). (See ECF No. 70.) Plaintiff filed an Opposition to which Defendants filed a
4     Reply. (See ECF Nos. 74, 75.) Plaintiff later sought leave to file a Sur-Reply which was
5     granted, and the Sur-Reply was filed on January 15, 2020. (See ECF Nos. 78-80.)
6           The Court has considered Plaintiff’s pleadings, as well as Defendants’ Motion as
7     submitted, and has determined no oral argument is necessary pursuant to S.D. Cal. CivLR
8     7.1. For the reasons explained, the Court GRANTS Defendants’ Motion to Dismiss (ECF
9     No. 70) pursuant to Fed. R. Civ. P. 12(b)(6).
10    II.    Motion to Dismiss
11          A.     Standard of Review
12          “To survive a motion to dismiss, a complaint must contain sufficient factual
13    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
14    v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
15    570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that
16    allows the court to draw the reasonable inference that the defendant is liable for the
17    misconduct alleged.” Id. at 679 (citing Twombly, 550 U.S. at 556). “Threadbare recitals
18    of the elements of a cause of action, supported by mere conclusory statements, do not
19    suffice.” Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555 (on motion to dismiss court is
20    “not bound to accept as true a legal conclusion couched as a factual allegation.”). “The
21    pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
22    demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.”
23    Iqbal, 556 U.S. at 678 (citations omitted).
24          Nevertheless, claims asserted by pro se petitioners, “however inartfully pleaded,”
25    are held “to less stringent standards than formal pleadings drafted by lawyers.” Haines v.
26    Kerner, 404 U.S. 519-20 (1972). Thus, courts “continue to construe pro se filings
27    liberally when evaluating them under Iqbal.” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7
28    (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (noting

                                                                                   3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1135 Page 4 of 18



1     that courts “have an obligation where the petitioner is pro se, particularly in civil rights
2     cases, to construe the pleadings liberally and to afford the petitioner the benefit of any
3     doubt.”)).
4     III.    Discussion
5             A.    Defendants’ Arguments
6             Defendants seek dismissal of Plaintiff’s SAC on the grounds: (1) Plaintiff failed to
7     comply with the Court’s July 24, 2019 Order; (2) Plaintiff has failed to state a First
8     Amendment retaliation claim against Defendants Alvarez, Deis, and Hough; (3)
9     Defendants are entitled to qualified immunity; and (4) Plaintiff failed to exhaust his
10    administrative remedies. See ECF No. 70 (“Mem. of P&As in Supp. of Mot. to
11    Dismiss”) at 2.
12            B.    Plaintiff’s Allegations 1
13            On November 15, 2016, Plaintiff claims he was “assaulted” by Correctional
14    Officers Hernandez and Figueroa. 2 (SAC at 3.) On January 28, 2016, Plaintiff was
15    “collected from his assigned cell” by Defendants Sergeant Alvarez and Correctional
16    Officer Deis in order to be interviewed regarding the “assault.” (Id.)
17            Plaintiff was interviewed by Lieutenant Piket 3 and “escorted back to his cell” by
18    Alvarez and Deis. (Id.) When Plaintiff returned to his cell, he “noted that a number of
19    his legal books were jumbled into a pile on the floor” and “some books were torn in half”
20    while “others were visibly damaged.” (Id.)
21            As Alvarez was removing Plaintiff’s “leg irons,” Plaintiff asked Alvarez “why his
22    cell had been searched” while he was being “interview[ed] about a staff complaint.” (Id.
23
24
      1
25      Page numbers for all documents filed in the Court’s Case Management/Electronic Case
      File (“CM/ECF”) will refer to the pagination generated by CM/ECF as indicated on the
26
      top right-hand corner of each chronologically numbered docket entry.
27
      2
          Hernandez and Figueroa are not named Defendants.
28    3
          Piket is not a named Defendant.

                                                                                 3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1136 Page 5 of 18



1     at 4.) Plaintiff told Alvarez “that’s retaliation” to which Alvarez purportedly responded
2     “no, it’s not” and told Plaintiff that they were “looking for contraband.” (Id.) Plaintiff
3     told Alvarez that “those are all legal books and look how you’ve torn them up.” (Id.)
4     Plaintiff alleges Alvarez responded, “you can get some new ones with all that money
5     you’re gonna get from suing us.” (Id.) Plaintiff claims he told Alvarez “go get the
6     Lieutenant” to which Alvarez responded, “what for, he already knows we searched your
7     cell.” (Id.)
8             Plaintiff told Alvarez that “[Lieutenant Piket] don’t know y’all tore up my legal
9     books and I ain’t giving up the cuffs until he comes over here.” (Id.) Plaintiff claims
10    Alvarez then “grabbed hold of the chain of which [Deis] had already been holding.” (Id.
11    at 5.) Alvarez told Plaintiff “I’m giving you a direct order to put your hands out of the
12    food port.” (Id.) Plaintiff “refused” and told Alvarez again to “go get the Lieutenant.”
13    (Id.)
14            The cell door was closed, and Plaintiff said to Alvarez “I ain’t pulling on the chain
15    or actively resisting, so you can’t pull the chain either.” (Id.) Alvarez responded, “no
16    one is gonna pull the chain, so don’t resist.” (Id.) Plaintiff told Alvarez that “I’m not
17    putting my hands out, so call the Lieutenant.” (Id.)
18            Plaintiff claims Alvarez “began slowly pulling the chain anyway causing Plaintiff
19    to have to turn his back to the door.” (Id.) Plaintiff said to Alvarez “stop pulling the
20    fuckin’ chain, I’m not resisting and won’t resist, follow procedure.” (Id.) While Alvarez
21    was still pulling the chain, with Deis “aiding,” Alvarez “simultaneously reached into the
22    food port and taking hold of the link to the handcuffs he began to forcefully pull
23    Plaintiff’s hands into and through the food port.” (Id. at 6.)
24            Plaintiff claims he began yelling “I’m no threat to anyone, I’m not resisting, stop
25    pulling the chain” repeatedly to Alvarez. (Id.) Plaintiff alleges Alvarez began yelling
26    “stop resisting, stop resisting” while continuing to “yank the chain.” (Id.) Plaintiff
27    claims that his left hand was “caught inside of the door causing him to scream out in
28    pain” as Alvarez and Deis continued to “pull the chain.” (Id.) Plaintiff claims he tried to

                                                                                 3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1137 Page 6 of 18



1     “unhitch the cuff with his right hand” while Alvarez reached into the door and “attempted
2     to unlock the cuffs.” (Id.) Plaintiff claims that his left hand “got in Alvarez’s way” and
3     Alvarez “jabbed it with the key” causing Plaintiff to have cuts on his hand. (Id. at 6-7.)
4              Alvarez “managed to use the key to unlock the cuff of Plaintiff’s right hand.” (Id.
5     at 7.) Plaintiff “able to unhitch his left hand from the food port.” (Id.) Plaintiff’s left
6     hand was “forcefully pulled through and out of the food port where Deis grabbed hold of
7     it and violently twisted it while Alvarez unlocked the cuff.” (Id.) “Both hands now free
8     of the cuffs, Deis released the left, Plaintiff pulled it in, and the food port was slammed
9     shut by Alvarez.” (Id.)
10             Plaintiff alleges “moments later” he “began to have chest pains and was taken to
11    CTC/Medical to be evaluated.” (Id.) When Plaintiff returned to “ASU” he was met by
12    Lieutenant Garcia 4 “who came out from the office clapping loudly.” (Id.) Plaintiff
13    claims Garcia told him “thanks for the overtime.” (Id. at 8.) Plaintiff responded to
14    Garcia “no court will be dumb enough to believe y’all not setting all this up.” (Id.)
15    Plaintiff also told Garcia “I’m gonna sue the hell out of y’all.” (Id.) Plaintiff claims
16    Garcia said, “big deal, that ain’t no surprise, you go ahead and sue me, but look that’s
17    your shit on the tier not mine.” (Id.)
18             Garcia then left and Correctional Officer Barrientos “stayed behind to issue
19    Plaintiff a receipt for the confiscated legal books and a cell search slip.” (Id. at 8-9.)
20    Plaintiff claims that Alvarez and Deis’ actions with regard to the food port incident were
21    in “violation” of “procedures/prerequisites.” (Id. at 9.) Plaintiff claims that as a result of
22    Alvarez and Deis’ actions he “suffered injuries to the hands, consisting of a stab wound,
23    cuts, swelling, bruising, [and] nerve damage.” (Id. at 10.)
24             Plaintiff alleges these actions were taken in “retaliation for Plaintiff’s protected
25    conduct and participating in [the] interview relevant to the complaint filed.” (Id. at 11.)
26
27
28    4
          Lieutenant Garcia is not a named Defendant.

                                                                                    3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1138 Page 7 of 18



1     Plaintiff “alleges that the Defendants acted in concert to reproach him for exercising his
2     right to free speech, for speaking his peace during the interview.” (Id.)
3              “In furtherance of the conspiracy to deprive Plaintiff of rights secured by and
4     through the Constitution,” Plaintiff claims Deis “witnessed [Sergeant] Cabales 5 admonish
5     Plaintiff of his right to remain silent under Miranda.” (Id. at 13.) Plaintiff claims all the
6     named Defendants engaged in a “conspiracy” which caused him to “seek further
7     psychological counseling” that “forcefully placed [him] into mental hospital as a direct
8     and proximate result.” (Id.)
9              Plaintiff alleges that “in the course of the alleged conspiracy,” he was issued a
10    rules violation report (“RVR”). (Id. at 14.) Plaintiff claims Alvarez and Deis “falsified
11    facts to retaliate against Plaintiff for all the above alleged” and in an “attempt to cover up
12    their illegal actions and use of unnecessary and excessive force.” (Id. at 14-15.)
13             Plaintiff alleges that Barrientos and Hough entered his cell “for the sole purpose of
14    retaliating against him for taking part in the interview.” (Id. at 16.) Plaintiff claims
15    Barrientos and Hough “willing took on key roles in the conspiracy alleged, facilitating
16    each and every adverse action that followed.” (Id.) Plaintiff allege they “destroyed his
17    legal books” claiming that they took Plaintiff’s legal books because “Plaintiff had a
18    number in excess” that was allowed. (Id.)
19             Plaintiff seeks $1,000,000 in compensatory damages, $1,000,000 in punitive
20    damages, and “costs of litigation.” (Id. at 28.)
21             C.     Eighth Amendment claims
22             First, Defendants move to dismiss Plaintiff’s Eighth Amendment claim on the
23    ground that Plaintiff “did not comply with this Court’s Order on amendment.” Defs.’
24    Mem. of P&As in Supp. of Mot. to Dismiss at 16-17. In Plaintiff’s FAC, he alleged that
25    Defendants violated his Eighth Amendment right to be free from cruel and unusual
26
27
28    5
          Sergeant Cabalas is not a named Defendant.

                                                                                  3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1139 Page 8 of 18



1     punishment by using excessive force against him. See FAC at 3-11. This Court found
2     that Plaintiff failed to sufficiently allege facts to support any element of an Eighth
3     Amendment excessive force claim. See July 24, 2019 Order at 8. Moreover, the Court
4     found that even if Plaintiff were able to allege facts sufficient to state a claim, Defendants
5     were entitled to qualified immunity as to Plaintiff’s Eighth Amendment claim. See id. at
6     9. Thus, Plaintiff’s Eighth Amendment excessive force claim was dismissed with
7     prejudice and without leave to amend. See id. at 10.
8           Despite the Court’s Order, Plaintiff’s SAC is nearly identical to his FAC and he
9     does appear to attempt to re-allege his Eighth Amendment excessive force claim. In fact,
10    Plaintiff’s SAC is merely a photocopy of his FAC with the exception that Plaintiff has
11    drawn a line through the cause of action previously labeled as an Eighth Amendment
12    excessive force claim and merely adds an additional paragraph to this cause of action
13    which contains no factual allegations. See SAC at 3, 11.
14          Plaintiff argues in his Opposition that the “Eighth Amendment claims that are
15    alleged in the SAC do not go to the excessive force claims that were dismissed with
16    prejudice.” ECF No. 74 (“Opp’n”) at 4. Instead, Plaintiff maintains that these “claims
17    before the Court now go to deliberate indifference to Plaintiff’s constitutional rights.” Id.
18    Plaintiff also claims that he has “found a viable legal theory by which to hold the
19    Defendants to answer via the state claims for assault where the excessive force claim
20    would not be allowed.” Id. at 7.
21          While not entirely clear, it appears that Plaintiff is using the same set of facts that
22    previously formed the basis of his Eighth Amendment excessive force claim and now
23    intends to use those claims to support an Eighth Amendment failure to protect claim. To
24    find a violation of the “Cruel and Unusual Punishments Clause, a prison official must
25    have a ‘sufficiently culpable state of mind’.” Farmer v. Brennan, 511 U.S. 825, 834
26    (1994) (citations omitted.). A culpable state of mind in prison conditions cases requires a
27    finding that prison officials were deliberately indifferent to an inmate’s “health and
28    safety.” (Id.)

                                                                                 3:18-cv-0326-AJB-WVG
     Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1140 Page 9 of 18



1           However, before determining whether a prison official was “deliberately
2     indifferent,” the constitutional deprivation alleged must be objectively, ‘sufficiently
3     serious’.” (Id.) (citations omitted). The Eighth Amendment requires prison officials to
4     “take reasonable measures to guarantee the safety of the inmates.” Hudson v. Palmer,
5     468 U.S. 517, 526-27 (1984). In order to state an Eighth Amendment failure to protect
6     claim, Plaintiff must allege facts sufficient to show that the risk he faced was objectively
7     “sufficiently serious” and that the conditions under which he was confined posed a
8     “substantial risk of serious harm” to him. Farmer, 511 U.S. at 834.
9           Here, Plaintiff’s own allegations indicate that he put himself at risk. When he was
10    sent back to his cell, he refused Alvarez’s orders to put his hands out of the “food-port”
11    so that his handcuffs could be removed. (FAC at 4.) Alvarez, along with Deis, reached
12    into the food port and took hold of Plaintiff’s handcuffs. See id. at 6. As a result,
13    Plaintiff’s left hand became caught in the door of the food-port. Id. at 6. As Alvarez and
14    Deis worked to remove Plaintiff’s handcuffs, Plaintiff claims that his left hand got in
15    Alvarez’s way. See id. Plaintiff alleges that Alvarez twice “jabbed” at Plaintiff’s left
16    hand and cut his hand. See id. at 6-7. Ultimately, Alvarez was able to unlock Plaintiff’s
17    handcuff. See id. at 7. These allegations by Plaintiff demonstrate that he put himself in
18    harm’s way and that his failure to comply with the orders to allow Defendants to remove
19    his handcuffs caused his injuries. Thus, the Court finds that the facts do not rise to the
20    level to plausibly demonstrate that Plaintiff faced a “substantial risk of harm to his health
21    or safety.” Farmer, 511 U.S at 834.
22          Moreover, even if Plaintiff were able to allege facts sufficient to show that either
23    Alvarez or Deis were to have “actually kn[own] of a substantial risk to [Plaintiff’s] health
24    or safety[,] they may be found free from liability if they responded reasonably to the risk,
25    even if the harm was not ultimately averted.” Farmer, 511 U.S. at 844. Here, Plaintiff
26    alleges that when his left hand became caught, both Alvarez and Deis worked to free him
27    of his hand cuffs to prevent further injury which is a reasonable response to the events set
28    in motion by Plaintiff’s own actions. Based on these allegations, the Court finds that

                                                                                3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1141 Page 10 of 18



1    Plaintiff has failed to allege sufficient facts to establish that Alvarez or Deis had
2    subjective knowledge and conscious disregard of a substantial risk of harm to his health
3    or safety. Id. at 837. Therefore, Defendants’ Motion to Dismiss Plaintiff’s Eighth
4    Amendment claims is GRANTED.
5          C.     Retaliation Claims
6          Defendants argue that Plaintiff’s retaliation claims are insufficient to state a
7    plausible claim for relief. See Defs.’ Mem. of P&As in Supp. of Mot. to Dismiss at 10-
8    14. Defendants argue Plaintiff’s retaliation claims are insufficient to state a plausible
9    claim for relief on the grounds that: (1) Plaintiff has failed to allege any facts to establish
10   a causal connection between the disciplinary report filed by Deis and grievances filed by
11   Plaintiff; (2) Plaintiff has alleged no facts to support a showing that either Deis or
12   Alvarez knew that Plaintiff had filed a grievance against them; and (3) Plaintiff has failed
13   to demonstrate any causal connection between the cell search by Barrientos and Hough’s
14   and Plaintiff filing an inmate grievance. Id. at 18-24.
15         In his Opposition, however, Plaintiff claims that his First Amendment retaliation
16   claim is not “predicated on issuance of the RVR” issued by Deis. Opp’n at 7. Instead,
17   Plaintiff claims his retaliation claims are based on his allegations that the cell search was
18   conducted in retaliation for Plaintiff “exercising [his] right to speak in the [Piket]
19   interview.” Id.
20         “Within the prison context, a viable claim of First Amendment retaliation entails
21   five basic elements: (1) An assertion that a state actor took some adverse action against
22   an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)
23   chilled the inmate's exercise of his First Amendment rights, and (5) the action did not
24   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
25   567–68 (9th Cir. 2005) (citations omitted).
26         As the Court noted with regard to Plaintiff’s Eighth Amendment claims, most of
27   his allegations relating to the purported incident of retaliation contained in his FAC are a
28   photocopy of his original Complaint. These identical factual allegations were already

                                                                                 3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1142 Page 11 of 18



1    found by the Court to be deficient to state a retaliation claim. Plaintiff does add an
2    allegation that Barrientos and Hough entered “his cell for the sole purpose of retaliating
3    against him for taking part in the interview.” (FAC at 16.)
4          Adverse action taken against a prisoner “need not be an independent constitutional
5    violation.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (internal citations
6    omitted). A causal connection between the adverse action and the protected conduct can
7    be alleged by an allegation of a chronology of events from which retaliation can be
8    inferred. Id. The filing of grievances and the pursuit of civil rights litigation against
9    prison officials are both protected activities. Rhodes, 408 F.3d at 567–68. The prisoner
10   must allege either a chilling effect on future First Amendment activities, or that he
11   suffered some other harm that is “more than minimal.” Watison, 668 F.3d at 1114.
12   Finally, a prisoner successfully pleads that the action did not reasonably advance a
13   legitimate correctional goal by alleging, in addition to a retaliatory motive, that the
14   defendant’s actions were “arbitrary and capricious” or that they were “unnecessary to the
15   maintenance of order in the institution.” Id.
16         Here, once again, the Court finds that Plaintiff alleges no facts to support a causal
17   connection between the search of his cell by Hough and Barrientos and his participation
18   in the interview with Lieutenant Piket. The Court previously found that Plaintiff’s
19   Complaint was devoid of any factual allegations to suggest that “Hough or Barrientos
20   knew that an interview was taking place, the purpose of the interview, or even where
21   Plaintiff was at the time.” See Report and Recommendation dated February 4, 2019, ECF
22   No. 53 at 21; Order Adopting Report and Recommendation dated July 24, 2019, ECF No.
23   61. Plaintiff was granted leave to amend his pleading specifically to plead allegations to
24   support a causal connection between his interview and the search conducted by Hough
25   and Barrientos. See id. Plaintiff must allege a causal connection between the adverse
26   action and the protected conduct. Watison, 668 F.3d at 1114. Plaintiff simply re-alleges
27   the facts that the Court has already found deficient and adds no additional facts to support
28   this claim. Instead, as noted above, he only adds the conclusory allegations that

                                                                                 3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1143 Page 12 of 18



1    Barrientos and Hough entered “his cell for the sole purpose of retaliating against him for
2    taking part in the interview.” (FAC at 16.)
3          “The pleading standard Rule 8 announces does not require ‘detailed factual
4    allegations,’ but it demands more than an unadorned, the defendant-unlawfully-harmed-
5    me accusation.” Iqbal, 556 U.S. at 678 (citations omitted). Plaintiff’s statement is a
6    conclusory one and does not allege any specific facts to show that either Hough or
7    Barrientos were aware that Plaintiff was conducting an interview. There is simply no
8    causal connection alleged by Plaintiff between the exercise of his First Amendment rights
9    and the cell search. Therefore, the Court finds that Plaintiff has failed to allege factual
10   allegations to support a finding that either Hough or Barrientos conducted the cell search
11   in retaliation for Plaintiff exercising his First Amendment rights. Accordingly,
12   Defendants’ Motion to Dismiss Plaintiff’s First Amendment retaliation claims is
13   GRANTED.
14         D.     Fourteenth Amendment claims
15         Defendants also seek dismissal of Plaintiff’s Fourteenth Amendment due process
16   claims. See Defs.’ Mem. of P&As in Supp. of Mot. to Dismiss at 16-18. Plaintiff’s SAC
17   is unclear as to what forms the basis of his Fourteenth Amendment. However, Plaintiff
18   does allege that Defendants violated his “14th Amendment rights substantively.” SAC at
19   15. Plaintiff claims that he has a “liberty interest in avoiding having Defendants take any
20   physical actions against him outside the processes.” Id.
21         To the extent that Plaintiff seeks to bring a Fourteenth Amendment substantive due
22   process claim based on the same set of facts that he purportedly brings his Eighth
23   Amendment claims, his Fourteenth Amendment claims must be dismissed. “Where a
24   particular Amendment ‘provides an explicit textual source of constitutional protection’
25   against a particular sort of government behavior, ‘that Amendment, not the more
26   generalized notion of “substantive due process,” must be the guide of analyzing these
27   claims.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (quoting Graham v. Connor, 490
28   U.S. 386, 395 (1989)). “[I]f a constitutional claim is covered by a specific constitutional

                                                                                3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1144 Page 13 of 18



1    provision, such as the Fourth or Eighth Amendment, the claim must be analyzed under
2    the standard appropriate to that specific provision, not under the rubric of substantive due
3    process.” United States v. Lanier, 520 U.S. 259, 272 n. 7 (1997). Here, Plaintiff’s
4    Fourteenth Amendment allegations are based on the same set of facts he has brought his
5    claims of violation of the Eighth Amendment’s prohibition of cruel and unusual
6    punishment.
7          Therefore, Defendants’ Motion to Dismiss Plaintiff’s Fourteenth Amendment
8    claim is GRANTED.
9          E.      Conspiracy claims
10         Defendants’ seek dismissal of Plaintiff’s conspiracy claims. See Defs.’ Mem. of
11   P&As in Supp. of Mot. to Dismiss at 19-20.
12         A conspiracy claim under section 1983 must contain sufficient “factual matter,”
13   and not simply offer “naked” and conclusory assertions, Iqbal, 556 U.S. at 678, to
14   plausibly show: “(1) the existence of an express or implied agreement among the
15   defendant officers to deprive [the plaintiff] of his constitutional rights, and (2) an actual
16   deprivation of those rights resulting from that agreement.” Avalos v. Baca, 596 F.3d 583,
17   592 (9th Cir. 2010) (internal quotation marks omitted); Klein v. Williams, 714 F. Appx
18   631, 636 (9th Cir. 2017), cert. denied, 139 S. Ct. 76 (2018); Franklin v. Fox, 312 F.3d
19   423, 441 (9th Cir. 2001).
20         Here, the allegations of conspiracy in Plaintiff’s SAC are “unadorned” and
21   disjointed at best. Thus, the Court finds that Plaintiff’s SAC fails to provide any factual
22   enhancement to show that any of the named Defendants entered into an express or
23   implied agreement to violate his constitutional rights. See Iqbal, 556 U.S. at 678; Avalos,
24   596 F.3d at 592; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (Although
25   accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief
26   above the speculative level....”) (citations omitted). Without any supporting facts,
27   Plaintiff claims there was a conspiracy between Barrientos and Hough and all the other
28   named Defendants to destroy his property. See SAC at 16. He claims they had a

                                                                                  3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1145 Page 14 of 18



1    “meeting of the minds” to “entrap” him. Id. He further claims that Defendants had a
2    “conspirator[ial] meeting of the minds to retaliate against him.” Id. at 17.
3            A plaintiff must set forth “the grounds of his entitlement to relief [,]” which
4    “requires more than labels and conclusions,” and “naked assertions” devoid of “further
5    factual enhancement.” Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corp., 550 U.S. at 555,
6    557).
7            A conspiracy claim under § 1983 requires factual allegations supporting “an
8    agreement or ‘meeting of the minds’ to violate constitutional rights.” Franklin v. Fox,
9    312 F.3d 423, 441 (9th Cir. 2002) (quoting United Steelworkers of Am. v. Phelps Dodge
10   Corp., 865 F.2d 1539, 1540-41 (9th Cir. 1989)). “To be liable, each participant in the
11   conspiracy need not know the exact details of the plan, but each participant must at least
12   share the common objective of the conspiracy.” Franklin, 312 F.3d at 441 (quoting
13   United Steelworkers of Am., 865 F.2d at 1541).
14           Plaintiff does not allege coherent facts from which the Court could “draw a
15   reasonable inference” of a “meeting of the minds” to violate his constitutional rights. See
16   Iqbal, 556 U.S. at 678; Franklin, 312 F.3d at 441. A conspiracy does not exist simply
17   because Defendants all allegedly took the same action. See Myers v. City of Hermosa
18   Beach, 299 Fed. Appx. 744, 747 (9th Cir. 2008) (“Before a conspiracy claim can be
19   sustained, a plaintiff must show a meeting of the minds by the so-called conspirators.).
20           For all these reasons, the Court GRANTS Defendants’ Motion to Dismiss
21   Plaintiff’s conspiracy claims for failing to state a claim upon which relief may be granted.
22           F.    Qualified Immunity
23           Defendants argue that they are entitled to qualified immunity. Because the Court
24   Plaintiff has failed to allege facts to support any claim of constitutional violations, it need
25   not reach any issues regarding qualified immunity. See Saucier v. Katz, 533 U.S. 194,
26   201 (2001) (“If no constitutional right would have been violated were the allegations
27   established, there is no necessity for further inquiries concerning qualified immunity.”);
28   County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998) (“[The better approach to

                                                                                 3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1146 Page 15 of 18



1    resolving cases in which the defense of qualified immunity is raised is to determine first
2    whether the plaintiff has alleged the deprivation of a constitutional right at all.”).
3    IV.   Defendants’ Motion to Dismiss for Failing to Exhaust
4          Defendants also seek dismissal of some of Plaintiff’s claims on the ground that
5    Plaintiff failed to properly exhaust his administrative remedies because his grievance “did
6    not describe his retaliation and conspiracy claims brought in this action.” See Defs.’
7    Mem. of P&As in Supp. of Mot. to Dismiss at 31.
8          A.      Legal Standards for Exhausting Administrative Remedies
9          “The Prison Litigation Reform Act of 1995 (PLRA) mandates that an inmate
10   exhaust ‘such administrative remedies as are available’ before bringing suit to challenge
11   prison conditions.” Ross v. Blake, 136 S. Ct. 1850, 1854-55 (2016) (quoting 42 U.S.C.
12   § 1997e(a)). “There is no question that exhaustion is mandatory under the PLRA[.]”
13   Jones v. Bock, 549 U.S. 199, 211 (2007) (citation omitted). The PLRA also requires that
14   prisoners, when grieving their appeal, adhere to CDCR’s “critical procedural rules.”
15   Woodford v. Ngo, 548 U.S. 81, 91 (2006). “[I]t is the prison’s requirements, and not the
16   PLRA, that define the boundaries of proper exhaustion.” Jones, 549 U.S. at 218.
17         The exhaustion requirement is based on the important policy concern that prison
18   officials should have “an opportunity to resolve disputes concerning the exercise of their
19   responsibilities before being haled into court.” Jones, 549 U.S. at 204. The “exhaustion
20   requirement does not allow a prisoner to file a complaint addressing non-exhausted
21   claims.” Rhodes, 621 F.3d at 1004.
22         Therefore, regardless of the relief sought, a prisoner must pursue an appeal through
23   all levels of a prison’s grievance process as long as that process remains available to him.
24   “The obligation to exhaust ‘available’ remedies persists as long as some remedy remains
25   ‘available.’ Once that is no longer the case, then there are no ‘remedies ... available,’ and
26   the prisoner need not further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935
27   (9th Cir. 2005) (original emphasis) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)).
28   “The only limit to § 1997e(a)’s mandate is the one baked into its text: An inmate need

                                                                                 3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1147 Page 16 of 18



1    exhaust only such administrative remedies as are ‘available.’” Ross, 136 S. Ct. at 1862;
2    see also Nunez v. Duncan, 591 F.3d 1217, 1226 (9th Cir. 2010) (PLRA does not require
3    exhaustion when circumstances render administrative remedies “effectively
4    unavailable.”).
5           B.        Motion to Dismiss
6           The Ninth Circuit has held that “in those rare cases where a failure to exhaust is
7    clear from the face of the complaint, a defendant may successfully move to dismiss under
8    Rule 12(b)(6) for failure to state a claim.” Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir.
9    2014.) Defendants point to the grievance Plaintiff previously attached to his Complaint
10   in support of their argument Plaintiff failed to exhaust his conspiracy and retaliation
11   claims. See Defs.’ Mem. of P&As in Supp. of Mot. to Dismiss at 31 (citing ECF No. 1,
12   Ex. F-3, Inmate/Parolee Appeal CDCR 602, Log No. RJD-17-00105 and SVSP-16-
13   07495.)
14          Because the failure to exhaust is an affirmative defense, Defendants bear the
15   burden of raising it and proving its absence. Jones, 549 U.S. at 216; Albino, 747 F.3d at
16   1169 (noting that Defendant must “present probative evidence—in the words of Jones, to
17   ‘plead and prove’–that the prisoner has failed to exhaust available administrative
18   remedies under § 1997e(a)”).
19          In his Opposition, Plaintiff claims that his “descriptions” in the grievance he
20   previously attached to his Complaint were “apt to give proper notice and that is the truth
21   that must be accepted.” (Opp’n at 8.) At the heading of this grievance where there is a
22   space for Plaintiff to “[s]tate briefly the subject of your appeal,” Plaintiff lists
23   “enforcement, entrapment, excessive force, slander/libel, false report(s).” ECF No. 1 at
24   68. In the body of the grievance, Plaintiff states that while he was being interviewed in
25   the Lieutenant’s office regarding a “staff complaint,” Hough and Barrientos were
26   searching his cell and threw his “legal books out onto the tier.” Id. at 68-69. Plaintiff
27   also describes the same claims regarding excessive force which are found in his SAC.
28   See id. at 69.

                                                                                  3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1148 Page 17 of 18



1          While Plaintiff’s grievance did include allegations of excessive force, it did not
2    include sufficient detail to put any Defendants “on notice” of Plaintiff’s conspiracy or
3    retaliation claims against them. It also did not provide prison officials with a fair
4    opportunity to address or resolve his retaliation or conspiracy claims against Defendants
5    prior to bring this action to court. Rhodes, 621 F.2d at 1005 (“[A] prisoner must exhaust
6    his administrative remedies for the claims contained within his complaint before that
7    complaint is tendered to the district court.”) (emphasis added).
8          Here, the Court finds that Plaintiff’s grievance would not have alerted Defendants
9    as to the nature of the wrong for which Plaintiff now seeks redress. See Sapp v. Kimbrell,
10   623 F.3d 813, 922-23 (9th Cir. 2010). Therefore, the Court GRANTS Defendants’
11   Motion to Dismiss Plaintiff’s conspiracy and retaliation claims for failing to exhaust his
12   administrative remedies.
13   V.    State Law claims
14         The only remaining claims in Plaintiff’s SAC are his claims brought under
15   California state law. “In any civil action of which the district courts have original
16   jurisdiction, the district courts shall have supplemental jurisdiction over all other claims
17   that are so related to claims in the action within such original jurisdiction that they form
18   part of the same case or controversy under Article III of the United States Constitution.”
19   28 U.S.C. § 1367(a). However, “once judicial power exists under § 1367(a), retention of
20   supplemental jurisdiction over state law claims under 1367(c) is discretionary.” Acri v.
21   Varian Assoc., Inc., 114 F.3d 999, 1000 (9th Cir. 1997).
22         “The district courts may decline to exercise supplemental jurisdiction over a claim
23   under subsection (a) if— (3) the district court has dismissed all claims over which it has
24   original jurisdiction.” 28 U.S.C. § 1367(c)(3). The Supreme Court has cautioned that “if
25   the federal claims are dismissed before trial, ... the state claims should be dismissed as
26   well.” United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966). For all the
27   reasons stated above, the Court finds that Plaintiff fails to state a plausible claim for relief
28   pursuant to 42 U.S.C. § 1983. Therefore, in the absence of any viable federal claim upon

                                                                                 3:18-cv-0326-AJB-WVG
 Case 3:18-cv-00326-AJB-WVG Document 83 Filed 06/16/20 PageID.1149 Page 18 of 18



1    which § 1983 relief may be granted, the Court exercises its discretion and DISMISSES
2    all Plaintiff’s supplemental state law claims without prejudice pursuant to 28 U.S.C.
3    § 1367(c)(3). Id.
4    VI.   Conclusion and Order
5          Accordingly, the Court:
6          (1) GRANTS Defendants’ Motion to Dismiss Plaintiff’s SAC pursuant to Fed. R.
7    Civ. P. 12(b)(6) (ECF No. 70) and DENIES leave to amend as futile;
8          (2) GRANTS Defendants’ Motion to Dismiss Plaintiff’s conspiracy and
9    retaliation for failing to exhaust his administrative remedies;
10         (3) DISMISSES all Plaintiff’s supplemental state law claims without prejudice
11   pursuant to 28 U.S.C. § 1367(c)(3).
12         IT IS SO ORDERED.
13
14   Dated: June 15, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                             3:18-cv-0326-AJB-WVG
